 1 McGREGOR W. SCOTT
   United States Attorney
 2 GREGORY T. BRODERICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for the United States
 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9    RAS HEZEKIAH TAFARI,                                   No. 2:17-cv-00113-MCE-EFB

10                           Plaintiff,                      STIPULATION AND PROPOSED ORDER
                                                             WITHDRAWING PLAINTIFF’S MOTION
11    vs.                                                    FOR APPOINTMENT OF COUNSEL;
                                                             MOTION DISMISSING DEFENDANT MEGAN
      MEGAN J. BRENNAN, Postmaster General of
12                                                           J BRENNAN, POSTMASTER GENERAL USPS
      the United States Postal Service,                      UNTIMELY ANSWER [ECF NO. 67]
13                           Defendant.                      Date & Time:     October 24, 2018, 10:00 a.m.
14                                                           Location: Courtroom 8, 13th Floor
                                                             Judge:    Hon. Edmund F. Brennan
15

16          Plaintiff Ras Hezekiah Tafari and Defendant Megan J. Brennan, Postmaster General of the United
17 States, hereby stipulate to withdraw Plaintiff’s pending motion for appointment of counsel (and related

18 matters), presently set for October 24, 2018. See ECF No. 67. Plaintiff filed this motion September 26,

19 2018, and the United States filed its opposition October 10, 2018. See ECF No. 68. Plaintiff desires to

20 withdraw this motion at this time, and remove it from the October 24, 2018, calendar. The United States

21 stipulates to the withdrawal and removal. As both parties wish to withdraw the motion, the Court should

22 do so and remove it from the October 24, 2018, calendar.

23 Respectfully Submitted,

24 DATED: October 22, 2018                                          McGREGOR W. SCOTT
                                                                    United States Attorney
25
                                                            By:     /s/ Gregory T. Broderick_____
26                                                                  GREGORY T. BRODERICK
                                                                    Assistant United States Attorney
27

28

                                                                                                                1
     Stipulated Withdrawal of Plaintiff’s Motion for Counsel [ECF No. 67]; Tafari v. Brennan, Postmaster General
 1                                                          By:    /s/ Ras H. Tafari (authorized 10/22/2018)_____
                                                                   PLAINTIFF RAS H. TAFARI
 2
                                                PROPOSED ORDER
 3
     Good cause appearing, IT IS SO ORDERED.
 4
     DATED: October 23, 2018.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                              2
     Notice of Withdrawal of Motion for Protective Order; Tafari v. Brennan, Postmaster General
